               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $10,962,128.79 in United States currency representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys Kiersten A. Fletcher and Jonathan E. Rebold, of counsel, and the Defendant, and his

counsel, Laura F. Marran, Esq., that:

               1.        As a result of the offense charged in Count One of the Indictment to which

the Defendant pled guilty, a money judgment in the amount of $10,962,128.79 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, NAIM

ISMAIL, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.        All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to United States Customs

and Border Protection, and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and

case number.

               4.      Upon entry of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21, United States Code, Section 853, United States Customs and

Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture, shall be authorized

to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the

United States shall have clear title to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.



                       [THIS SPACE LEFT INTENTIONALLY BLANK]
